Name: Commission Regulation (EEC) No 1857/81 of 2 July 1981 amending the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 185/8 Official Journal of the European Communities 7 . 7 . 81 COMMISSION REGULATION (EEC) No 1857/81 of 2 July 1981 amending the arrangements for imports of certain textile products originating in Taiwan Whereas it has been found necessary to increase certain of the quantitative quotas established by the abovementioned Regulation (EEC) No 681 /81 to take account of the requirements of the Community market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee set up under Article 10 of Regulation (EEC) No 1023/70 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common proce ­ dure for administering quantitative quotas ( ! ), and in particular Articles 2 and 1 1 thereof, Whereas Community quantitative quotas for the importation of certain textile products originating in Taiwan were established by Commission Regulation (EEC) No 3020/77 of 30 December 1977 (2 ) for the period 1 January 1978 to 31 December 1982 ; whereas those import arrangements were maintained by Council Regulation (EEC) No 255/78 of 7 February 1978 (3), pending the introduction of definitive arrangements ; Whereas the quantitative quotas established by the said Regulation (EEC) No 3020/77 were last adjusted by Commission Regulation (EEC) No 681 / 81 (4 ) ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 681 /81 is hereby amended in accordance with the Annex to this Regula ­ tion in respect only of the year 1981 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1981 . For the Commission Wilhelm HAFERKAMP Vice-President ( ») OJ No L 124, 8 . 6 . 1970, p . 1 . I 2 ) OJ No L 357, 31 . 12 . 1977, p . 51 . (J ) OJ No L 39, 9 . 2 . 1978 , p . 1 . b ) OJ No L 76 , 21 . 3 . 1981 , p . 1 . 7. 7 . 81 Official Journal of the European Communities No L 185/9 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 97 59.05 Nets and netting made of twine, cordage D Tonnes 79 or rope, and made up fishing nets of F 50 yarn , twine, cordage or rope : I 7 BNL 37 UK 34 59.05-11 ; 21 ; Nets and netting made of twine, IRL 39 29 ; 91 ; 99 cordage or rope and made up fishing DK 17 nets of yarn, twine, cordage or ropes GR 200 EEC 463